Title: From George Washington to Joseph Whipple, 28 November 1796
From: Washington, George
To: Whipple, Joseph


                        
                            Sir 
                            Philadelphia 28th Novr 1796.
                        
                        Upon my return to this City the latter end of October, after an absence of some
                            weeks at Mount Vernon, Mr Wolcott presented me with your letter of the 4th of that month.
                        I regret that the attempt you made to restore the girl (Oney Judge as she
                            called herself while with us, and who, without the least provocation absconded from her
                            Mistress) should have been attended with so little success. To enter into such a compromise,
                            as she has suggested to you, is
                            totally inadmissible, for reasons that must strike at first view: for however well disposed
                            I might be to a gradual abolition, or even to an entire emancipation of that description of
                            People (if the latter was in itself practicable at this Moment) it would neither be politic
                            or just, to reward unfaithfulness with a premature preference; and thereby discontent,
                            beforehand, the minds of all her fellow Servants; who by their steady adherence, are far
                            more deserving than herself, of favor.
                        
                        I was apprehensive (and so informed Mr Wolcott) that if she had any previous
                            notice, more than could be avoided, of the intention to send her back, that she would
                            contrive to elude it; for whatever she may have asserted to the contrary, there is no doubt
                            in this family, of her having been seduced and enticed off by a Frenchman, who was either
                            really, or pretendedly deranged; and under that guize, used frequently to introduce himself
                            into the family; & has never been seen here, since the girl decamped. We have indeed
                            lately been informed, through other channels, that she did go to
                            Portsmouth with a Frenchman, who getting tired of her, as is presumed left her, and that
                            she had betaken herself to the Needle—the use of which she well understood—for a livelihood.
                        About the epoch I am speaking, she herself was desirous of returning to
                            Virginia; for when Captn Prescot was on the point of Sailing from Portsmouth for the Federal
                            City with his family, she offered herself to his Lady as a waiter—told her she had lived
                            with Mrs Washington (without entering into particulars)—and that she was desirous of getting
                            back to her native place & friends. Mrs Prescot either from having no occasion for
                            her services, or presuming that she might have been discarded for improper conduct
                            (unluckily for Mrs Washington) declined taking her.
                        
                        If she will return to her former Service, without obliging me to resort to
                            compulsory means to effect it, her late conduct will be forgiven by her Mistress; and she
                            will meet with the same treatment from me, that all the rest of her family (which is a very
                            numerous one) shall receive. If she will not, you would oblige me, by pursuing such measures
                            as are proper, to put her on board a Vessel bound either to Alexandria or the Federal City;
                            Directed in either case, to my Manager at Mount Vernon, by the door of which the Vessel must
                            pass; or to the care of Mr Lear at the last mentioned place, if it should not stop before it
                            arrives at that Port.
                        I do not mean however, by this request, that such violent measures should be
                            used as would excite a mob or riot, which might be the case if she has adherents, or even
                            uneasy sensations in the minds of well disposed Citizens. rather than either of these shd
                            happen, I would forego her services altogether; and the example also, which is of infinite
                            more importance. The less is said before hand, and the more celerity is used in the act of
                            Shipping her, when an opportunity presents, the better chance Mrs Washington (who is desirous
                            of receiving her again) will have to be gratified.
                        We had vastly rather she should be sent to Virginia than brought to this place;
                            as our stay here will be but short; and as it is not unlikely that she may, from the
                            circumstance I have mentioned, be in a state of pregnancy. I should be glad to hear from you
                            on this subject, and am Sir Your Obedt Hble Servt
                        
                            Go: Washington
                            
                        
                    